Citation Nr: 0717829	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that denied an 
increased rating for PTSD.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment; he has difficulty in establishing and maintaining 
effective relationships; he has brief panic attacks on a 
monthly basis; he has moderate obsessional rituals which do 
not interfere with routine activities; he has suicidal 
ideation; and he has depression. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  See 38 U.S.C.A. § 1155 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in March 2003 satisfied the first three duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The Board notes that the VCAA notice provided to the 
veteran prior to adjudication failed to provide notice of the 
fourth element, viz., that the claimant should provide any 
evidence relevant to the claim in his possession to VA.  See 
Pelegrini II, supra.  Failure to provide pre-adjudicative 
notice of any of the four elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, No. 06-7001, U.S. 
Fed. Cir. (May 15, 2007).  The Secretary has the burden to 
show that this error was not prejudicial to the veteran.  
Id., slip op. at 17.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., slip op. at 14; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The March 2003 letter informed him that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to VA, and 
provided some examples of the types of medical evidence that 
could be submitted.  The Board concludes that a reasonable 
person could be expected to understand that any relevant 
evidence should be submitted during the development of the 
claim.  See Pelegrini II, at 120-121.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the December 
2004 Statement of the Case and the January 2006 Supplemental 
Statement of the Case articulated the criteria for a higher 
rating and an analysis of the evidence.  Further, since the 
claim for an increased rating is being denied, the matter of 
the assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).
The RO provided the veteran VA examinations in April 2003 and 
December 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2006).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The April 
2003 and December 2005 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2006).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a condition.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

With specific regard to occupational functioning, it is noted 
that the veteran is currently unemployed.  See April 2003 VA 
examination report; December 2005 VA examination report.  
Also notable is the fact that the veteran has suffered 
several strokes in recent years, which have left him in need 
of daily assistance.  Id.  As of December 2005, the veteran 
had use of his left arm only.  See December 2005 VA 
examination report.  This has affected not only his ability 
to work but also his ability to maintain his personal 
appearance and hygiene.  The veteran reports that he has 
difficulty getting dressed by himself and requires assistance 
from his wife.  Id.  

Symptomatology from non-service-connected conditions (e.g., a 
stroke) are not to be considered when rating the service-
connected condition at issue.  See 38 C.F.R. § 4.14 (2006).  
There is no indication in the record that the veteran is 
unemployed due to PTSD symptomatology, alone.  In fact, the 
December 2005 VA examination report reflects that the veteran 
reported that he was fired from his last job as a result of 
his stroke and he acknowledged that he was not unemployed due 
to PTSD. 

With regard to the veteran's familial and social 
relationships, the veteran describes his marriage as very 
good.  See December 2005 VA examination report.  He gets 
along well with his children except for one son.  Id.  The 
veteran states that he has a few close friends but does not 
see them very often.  Id.  His relationship with his 
grandchildren is impaired.  See December 2005 VA examination 
report.  He states that they remind him of Viet Cong children 
that came to his compound to spy.  Id.  This causes him to 
avoid family gatherings.  Id.  

Ultimately, the December 2005 VA examiner commented, 
following an objective evaluation, that the effect of the 
veteran's PTSD on his work, family and other relationships 
was moderate in severity. 

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 70 percent rating.  
Although the evidence on file reflects that he has some 
difficulty with social relationships, as discussed above, 
there is no evidence that he is completely unable to maintain 
relationships.  Rather, he has a self-described "very good" 
marriage and has established relationships with his children 
and few close friends.  He notes suffering from monthly panic 
attacks which are extremely brief; he does not have near 
continuous panic.  As previously mentioned, his inability to 
work and maintain personal hygiene is the result of the 
strokes he suffered in 1999, not his PTSD.  See 38 C.F.R. 
§ 4.14 (2006).  The veteran does have difficulty speaking; 
however, this difficulty is due to dysarthria, secondary to 
the two strokes he suffered in 1999.  The veteran suffers 
from depression but there is no indication that such affects 
his ability to function independently, appropriately and 
effectively.  Rather, it appears that his stroke residuals 
result in his need for daily assistance.  Impaired impulse 
control is not documented.  The veteran was noted to be 
oriented as to person, time, and place.  There is no evidence 
of spatial disorientation.  Although a moderate obsessional 
ritual was described, there is no indication that such 
interferes with routine activities, as is specified in the 
criteria for a higher rating.  

Although the veteran was noted to have suicidal ideation, 
such a symptom, alone, is insufficient to increase his rating 
from 50 percent to a 70 percent.  In addition, the Board 
recognizes that his GAF score is low (e.g. 45).  However, as 
mentioned above, the GAF score is only one factor of many 
that must be taken into account when evaluating his current 
disability. 
For the reasons discussed above, the Board finds that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 50 percent.  A higher rating is not warranted. 


ORDER

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


